DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
All occurrences of controller and controller configured to …(claims 1, 16)
Fluid quality sensor (Claims 1)
Filter module detector/data carrier reader (Claims 1 and 5)
Filter … configured to substantially remove colloidal aluminum (claim 4)
A station on controller adapted to receive a filter (Claim 16)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
a) “a filter module detector connected to the controller configured to uniquely detect a filter module connected to the pump:” Is this filter module different from the one recited before? Also, what is configured to uniquely detect?
b) “the controller is configured to continue pumping if, during a pumping operation, the fluid quality sensor gives a first indication:” Does this mean that the pump will stop if there is no first indication? 
c) “the controller is configured to continue pumping a [sic] until a predetermined quantity of the fluid has been pumped if, during a pumping operation, said fluid quality sensor gives a second indication, but thereafter to not pump fluid until said filter module is replaced with a different one not corresponding to said unique one:” Is the “a pumping operation” different from that of the prior step? Does this step mean the type/kind of filter itself is replaced?
The “said unique one” lacks antecedent basis.
The terms first and second indication are indefinite because they are ill-defined. Overall, steps b) and c) do not make sense about the intended operation.
Claim 3: unclear if the first filter is an SAC, or it is replaced with an SAC. Same issue with claim 4. Also in claim 4, does an SAC filter replace two segregated layers?
Claims 6 and 7: the data carrier is either a barcode or an RFID. How either of these can download instructions as in claim 6, or instructions be extracted from them as in claim 7?
Claim 12: how does the barcode or RFID carry a flag indicating that the filter is expired?
Claim 16: “each” in line 3 lacks antecedent basis. Are the “a unique identifier” and  “a respective data carrier” in lines 5- 6 different from the prior-defined ones? Lines 5-7 is difficult to understand. The “at least one other identifier” is not defined.
Claim 18: unclear how the data carrier (bar code) stores software instructions.
Claim limitation “a station on said controller adapted to receive filter modules” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This element lacks proper disclosure to identify what structure is associated with the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 12 and 18  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites downloading instructions and claim 7 recites instructions are extracted from the data carrier. Claim 12 has a flag indicating a failed module. Claim 18 states the data carrier stores instructions. There is no support for these claims in the original disclosure. 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The fluid being water is not further limiting for claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
MPEP 2106, flow chart: The claim(s) recite(s) a controller having a data carrier reader and a station adapted to receive a filter. Thus the claims are directed to an apparatus in step 1. For Step 2A, Claim 16, lines 5-9 then recites controller function as reading a unique identifier and then comparing it to the stored value and some other identifiers before the water preparation operation can proceed.  This step is an abstract idea. In the next two-prong analysis, the abstract idea is not developed into a practical application. In step 2B, the claims do not recite any additional structure that is patentable (not significantly more) to make the claims patent-eligible subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16-18 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Astle et al (US 2003/0168389).

    PNG
    media_image1.png
    809
    1102
    media_image1.png
    Greyscale

Claims are considered under the broadest reasonable interpretation in the light of the specification. Astle teaches a filter cartridge and a controller/monitor with a microprocessor as disclosed and claimed (Abstract, figures). Bar code and scanner – [0054]. Bar code provides stored data – [0055]. Life of filter, incompatible cartridge, etc: [0058], [0045]. Se the figures 12 and 13 for bar code on cartridge and associated reader. Other recitations in claim 16 are all functional, which Astle is capable of performing. For claim 18, see [0045]. Regarding RFID, Astle teaches wireless monitoring connections [0043] and magnetic devices [0056-0057].
If the claims are to be considered as having plural cartridges, while Astle teaches only one cartridge, extending these teachings to more than one cartridge would have been only obvious replication. 
Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable  over Jha et al (US 5,032,265) in view of Astle et al (US 2003/0168389), with further evidence from Auerswald (US 4,904,383)


    PNG
    media_image2.png
    682
    1480
    media_image2.png
    Greyscale

	Jha (fig. 3 copied herein) teaches a water treatment plant having the requisite filters in series and a pump as claimed. The first filter is an RO filter and second is an IX, both are deionizing. Fluid quality sensors (conductivity sensors) C1-C3 check conductivity of the water before and after each of the two filters. 
	Jha does not teach a controller and its functions as claimed. Nonetheless, automating a manual operation is prima facie obvious. See MPEP 2144.04-III. Such automation as claimed are also well-known in the art, such as taught by Astle. Details of the teaching of Astle is given in the rejection 1 above. Thus claims 1, 2 and 5-18 are unpatentable.
	Regarding claims 3 and 4, Jha teaches only one IX filter, and does not specify what type is to be used. Therefore, it would have been obvious to one of ordinary skill to look up the relevant literature to figure out what would be needed for the IX filter, and find a reference such as Auerswald. IX filters are well-known in the art and selecting the ones necessary to remove ionic impurities would have been a design issue for one of ordinary skill. 

    PNG
    media_image3.png
    689
    1290
    media_image3.png
    Greyscale

	Auerswald teaches demineralizing water using ion exchange filters (abstract, figures) in which multiple cation and anion exchange beds are used in series. The structures include individual filters (fig. 1) as well as a single filter having the various ion exchange resins in stratified layers (see fig. 2).
	Removal of colloidal aluminum would inherently follow with the combination of Jha and Auerswald.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777